 
EXHIBIT 10.2
AMENDMENT NO. 10
TO
LOAN AND SECURITY AGREEMENT


THIS AMENDMENT NO. 10 TO LOAN AND SECURITY AGREEMENT (this "Amendment"), dated
as of the 22nd day of March, 2006, made by and between


BANK OF AMERICA, N.A. (successor by assignment from Banc of America Leasing &
Capital, LLC, successor by merger with FCC Transition LLC which in turn was the
successor by merger with Fleet Capital Corporation), a national banking
association (the "Lender"); and


CHAUTAUQUA AIRLINES, INC., an Indiana corporation (successor by merger with
Chautauqua Airlines, Inc., a New York corporation) (the "Borrower"),


to the Loan and Security Agreement, dated December 9, 1998 (as amended,
modified, restated or supplemented from time to time, the "Loan Agreement")
between the Borrower and the Lender. All capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Loan Agreement.


 RECITALS

 
A. Pursuant to the Loan Agreement, the Lender has agreed to make loans and
extend credit to the Borrower secured by the Collateral.


B. The Borrower has requested that the Lender (i) extend the Original Term from
March 31, 2006 to May 15, 2006 and (ii) increase the Letter of Credit Amount
from the sum of $8,500,000 to the sum of $9,300,000.
 
C. The Lender has agreed to such request and to accomplish the foregoing, the
Borrower and the Lender have agreed to amend the Loan Agreement as set forth
herein.


 STATEMENT OF AGREEMENT

 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the Borrower and the Lender hereby agree as follows:

 
ARTICLE I


 AMENDMENTS TO LOAN AGREEMENT


 
The Loan Agreement is hereby amended as follows: 


1.1. Letters of Credit. Section 1.2.1 is amended in its entirety to read as
follows:




"1.2.1 Issuance of Letters of Credit and Letter of Credit Guaranties. Lender
agrees, for so long as no Default or Event of Default exists and subject to the
provisions of Sections 10 below, to issue its, or cause to be issued its
Affiliate’s, Letters of Credit and Letter of Credit Guaranties, as requested by
Borrower, provided that (a) the Letter of Credit Amount at any time shall not
exceed $9,300,000 and (b) without Lender’s consent in each instance, no Letter
of Credit or Letter of Credit Guaranty may have an expiration date that is after
the last day of the Original Term or the then applicable Renewal Term. Any
amounts paid the Lender under any Letter of Credit Guaranty or in connection
with any Letter of Credit shall be treated as Revolver Loans, shall be secured
by all of the Collateral and shall bear interest and be payable at the same rate
and in the same manner as the Revolver Loans."


1.2 Term of Loan Agreement. Section 5.2 is amended in its entirety to read as
follows:


  “5.1 Term of Agreement. Subject to Lender’s right to cease making Loans to
Borrower during the existence of any Default or Event of Default, this Agreement
shall be in effect for a period from the date of this Agreement until May 15,
2006 (the “Original Term”), unless terminated as provided in Section 5.2
hereof.”




 
 

--------------------------------------------------------------------------------

 
ARTICLE II


MODIFICATION OF LOAN DOCUMENTS


2.1. Loan Documents. The Loan Agreement and each of the other Loan Documents are
amended to provide that any reference to the Loan Agreement in the Loan
Agreement or any of the other Loan Documents shall mean the Loan Agreement as
amended by this Amendment, and as it is further amended, restated, supplemented
or modified from time to time.


ARTICLE III


REPRESENTATIONS AND WARRANTIES


The Borrower hereby represents and warrants to the Lender that as of the date
hereof:


3.1. Compliance with the Loan Agreement and Other Loan Documents. The Borrower
is in compliance with all of the terms and provisions set forth in the Loan
Agreement and in the other Loan Documents to be observed or performed by the
Borrower, except where the failure of the Borrower to comply has been waived in
writing by the Lender.


3.2. Representations in Loan Agreement and other Loan Documents. The
representations and warranties of the Borrower set forth in the Loan Agreement
and the other Loan Documents are true and correct in all material respects
except to the extent that such representations and warranties relate solely to
or are specifically expressed as of a particular date or period which is past or
expired as of the date hereof.


3.3. No Event of Default. No Default or Event of Default exists.


ARTICLE IV


GENERAL


4.1. Full Force and Effect. As expressly amended hereby, the Loan Agreement
shall continue in full force and effect in accordance with the provisions
thereof. As used in the Loan Agreement, "hereinafter", "hereto", "hereof" or
words of similar import, shall, unless the context otherwise requires, mean the
Loan Agreement as amended by this Amendment.


4.2. Applicable Law. This Amendment shall be governed by and construed in
accordance with the internal laws and judicial decisions of the State of North
Carolina.


4.3. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute but one and the same instrument.


4.4. Expenses. The Borrower shall reimburse the Lender for all reasonable legal
fees and expenses incurred by the Lender in connection with the preparation,
negotiation, execution and delivery of this Amendment and all other agreements
and documents or contemplated hereby.


4.5. Headings. The headings in this Amendment are for the purpose of reference
only and shall not affect the construction of this Amendment.


4.6. Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE BORROWER, THE PARENT AND THE LENDER EACH WAIVES THE RIGHT TO TRIAL BY JURY
IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR
RELATED TO THIS AMENDMENT, THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO.




[Signatures Begin on the Next Page]






--------------------------------------------------------------------------------


 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered on the date first above written.
 



BORROWER:     LENDER:          CHAUTAUQUA AIRLINES, INC     BANK OF AMERICA,
N.A.       ( successor by assignment to Fleet Capital Corporation)      
/s/ Robert H. Cooper     /s/ Robert J. Walker

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Robert H. Cooper
Title: Executive Vice President & Chief Financial Officer
    Name: Robert J. Walker
Title: Senior Vice President


 






--------------------------------------------------------------------------------



